Case 0:20-cv-00210-SWS Document 1-1 Filed 11/13/20 Page 1 of 7




               Exhibit 1
                      Case 0:20-cv-00210-SWS Document 1-1 Filed 11/13/20 Page 2 of 7




Cii
csc                                                                                                                              null/ALL
                                                                                                                                 null / ALL
                                                                                                             Transmittal Number:
                                                                                                                         Number: 22218878
                                                                                                                                 22218878
Notice of
       of Service
          Service of
                  of Process
                     Process
                                                                                                             Transmittal
Notice                                                                                                          Date Processed:
                                                                                                                Date Processed: 10/28/2020
                                                                                                                                10/28/2020

Primary Contact:
Primary Contact:              Rosemarie Williams
                              Rosemarie    Williams
                              General Motors
                              General  Motors LLCLLC
                              Mail Code
                              Mail Code 482-C23-SOP
                                          482-C23-SOP 300 300 Renaissance
                                                              Renaissance CTR
                                                                          CTR
                              300 Renaissance
                              300  Renaissance Center
                                                   Center
                              Detroit, MI
                              Detroit, MI 48265-0001
                                          48265-0001

Entity:
Entity:                                           General Motors
                                                  General   Motors LLC
                                                                   LLC
                                                  Entity ID
                                                  Entity ID Number
                                                            Number 3113523
                                                                     3113523
Entity Served:
Entity Served:                                    General Motors
                                                  General Motors LLC
                                                                 LLC
Title of
Title of Action:
         Action:                                  Ridgeway, Larry
                                                  Ridgeway, Larry vs. General Motors
                                                                  vs. General Motors LLC
                                                                                     LLC
Matter Name/ID:
Matter Name/ID:                                   Ridgeway, Larry
                                                  Ridgeway, Larry vs. General Motors
                                                                  vs. General Motors LLC
                                                                                     LLC (10614743)
                                                                                         (10614743)
Document(s) Type:
Document(s) Type:                                 Summons/Complaint
                                                  Summons/Complaint
Nature of
Nature of Action:
          Action:                                 Personal Injury
                                                  Personal Injury
Court/Agency:
Court/Agency:                                     Natrona County
                                                  Natrona County District
                                                                 District Court,
                                                                          Court, WY
                                                                                 WY
Case/Reference No:
Case/Reference No:                                108940
                                                  108940
Jurisdiction Served:
Jurisdiction Served:                              Wyoming
                                                  Wyoming
Date Served
Date Served on
            on CSC:
               CSC:                               10/27/2020
                                                  10/27/2020
Answer or
Answer or Appearance
          Appearance Due:
                     Due:                         20 Days
                                                  20 Days
Originally Served
Originally Served On:
                  On:                             CSC
                                                  CSC
How Served:
How Served:                                       Personal Service
                                                  Personal Service
Sender Information:
Sender Information:                               Ragain &
                                                  Ragain & Clark
                                                           Clark PC
                                                                 PC (Worland,
                                                                    (Worland, WY)
                                                                              WY)
                                                  307-388-6400
                                                  307-388-6400
Client Requested
Client Requested Information:
                 Information:                     Year: 2005
                                                  Year: 2005
                                                  Make: Pontiac
                                                  Make:  Pontiac
                                                  Model: Montana
                                                  Model: Montana
                                                  VIN:
                                                  VIN:
Notes:
Notes:         Ragain &
               Ragain & Clark
                        Clark PC
                              PC PO
                                 PO Box
                                    Box 667
                                        667 Worland,
                                            Worland, WY
                                                     WY 82401
                                                        82401
               CSC Location
               CSC Location document
                            document was served: Corporation
                                     was served: Corporation Service
                                                             Service Company
                                                                     Company 1821
                                                                             1821 Logan
                                                                                  Logan Ave Cheyenne, WY
                                                                                        Ave Cheyenne, WY 82001
                                                                                                         82001

               The document
               The document matches
                            matches the
                                    the original
                                        original as
                                                 as itit was
                                                         was received.
                                                             received. This
                                                                       This is
                                                                            is the
                                                                               the best
                                                                                   best possible
                                                                                        possible image.
                                                                                                 image.

Information contained
Information  contained on
                        on this  transmittal form
                            this transmittal        is for
                                              form is      record keeping,
                                                       for record  keeping, notification
                                                                             notification and
                                                                                          and forwarding
                                                                                              forwarding the  attached document(s).
                                                                                                          the attached  document(s). ItIt does
                                                                                                                                          does not
                                                                                                                                               not
constitute a
constitute a legal
             legal opinion.
                   opinion. The
                             The recipient
                                   recipient is
                                             is responsible
                                                responsible for   interpreting the
                                                              for interpreting      documents and
                                                                               the documents    and taking
                                                                                                    taking appropriate
                                                                                                            appropriate action.
                                                                                                                        action.

                                   To avoid
                                   To avoid potential
                                             potential delay,
                                                       delay, please
                                                              please do
                                                                     do not
                                                                        not send
                                                                            send your response to
                                                                                 your response  to CSC
                                                                                                   CSC
                    251 Little
                    251 Little Falls
                               Falls Drive,
                                     Drive, Wilmington,
                                            Wilmington, Delaware
                                                        Delaware 19808-1674
                                                                  19808-1674 (888)
                                                                              (888) 690-2882
                                                                                    690-2882 |I sop@cscglobal.com
                                                                                                 sop@cscglobal.com
     Case 0:20-cv-00210-SWS Document 1-1 Filed 11/13/20 Page 3 of 7




  STATE OF
  STATE OF WYOMING
           WYOMING               )                      IN THE
                                                        IN THE DISTRICT
                                                               DISTRICT COURT
                                                                        COURT
                                 ) ss.                  SEVENTH JUDICIAL
                                                        SEVENTH  JUDICIAL DISTRICT
                                                                          DISTRICT
  COUNTY OF
  COUNTY  OFNATRONA
             NATRONA )


 LARRY RIDGEWAY,
 LARRY RIDGEWAY,                                                CASE NO.
                                                                CASE NO.        1089400
                        Plaintiff,
                        Plaintiff,

                 v:

 GENERAL MOTORS,
 GENERAL MOTORS, LLC,
                 LLC,

                        Defendant.
                        Defendant.


                                         SUMMONS
                                         SUMMONS


To
To the
   the above-named
       above-named Defendant:
                   Defendent:                                  Motors, LLC
                                                       General Motors,
                                                       General          LLC
                                                           Corporation Service
                                                       c/o Corporation
                                                       c/o             Service Company
                                                                               Company
                                                       1821 Logan
                                                       1821 Logan Ave.
                                                                   Ave.
                                                       Cheyenne, WY
                                                       Cheyenne,       82001
                                                                  WY 82001

YOU ARE
YOU ARE HEREBY SUMMONED and
        HEREBY SUMMONED and required
                            required to
                                     to file
                                        file with
                                             with the
                                                  the Clerk
                                                      Clerk and serve upon
                                                            and serve upon

the Plaintiff
the Plaintiffs<attorney
              s.attorney an
                         an answer
                            answer to
                                   to the
                                      the Complaint
                                          Complaint which is herewith
                                                    which is herewith served
                                                                      served upon you,
                                                                             upon you,

within 20
within 20 days  after service
          day;s after service of
                              of this
                                 this Summons
                                      Summons upon
                                              upon you, exclusive of
                                                   you, exclusive of the day of
                                                                     the day of service.
                                                                                service.

(If service
(If service upon
            upon you is made
                 you is      outside of
                        made outside of the
                                        the State
                                            State of
                                                  of Wyoming,
                                                     Wyoming, you
                                                              you are
                                                                  are required
                                                                      required to file
                                                                               to file

and serve
and serve your
          yotr, answer
                answer to
                       to the Complaint within
                          the Complaint within 30
                                               30 days
                                                  days after
                                                       after service
                                                             service of
                                                                     of this Summons
                                                                        this Summons

•upon
 upon you,
      you, exclusive
           exclusive of
                     of the
                        the day
                            day of
                                of service). If you
                                   service). If you fail
                                                    fail to
                                                         to do
                                                            do so,
                                                               so, judgment by default
                                                                   judgment by default will
                                                                                       will

be           . you for the
   taken agair%st
         agam.st
be taken          you for therelief
                              reliefdemanded
                                    demanded in
                                              in the
                                                  the Complaint.
                                                      Complaint.

DATED this2-1_
DATED          dayof
       this~_ day  ofOctober,
                     October, 2020.
                              2020.
                                                                                         VOLl:~
                                              Clerk of
                                              Clerk of District Court
                                                       District Court



                                              By:
                                                    regee
                                         Page 1 of 2
  Case 0:20-cv-00210-SWS Document 1-1 Filed 11/13/20 Page 4 of 7




      RAGAIN &
      RAGAIN & CLARK,
               CLARK, PC
                      PC


By:
      Dravid;2%
            >'A Clark, -6-4133
                         -4
      RAGAIN &
      RAGAIN    & CLARK,
                   CLARK, P.C.
                             P.C.
      P.O. Box
      P.O.      667
            Box 667
      Worland,
      Worla~d, WY   82401
                 WY 82401
      P: 307-388-6400
      P: 307-388-6400
      F: 307*-333-0325
      F: 307-333-0325
      E:       ,
      Attonifji
      Attor?~ey for
                 fir Plaintiff
                     Plainiiff
            .1



            I




            I




             ®




                                    Page 22 of
                                    Page    of 22
     Case 0:20-cv-00210-SWS Document 1-1 Filed 11/13/20 Page 5 of 7




 STATE OF
 STATE OF WYOMING
          WYOMING   )                                     IN THE
                                                          IN THE DISTRICT
                                                                 DISTRICT COURT
                                                                          COURT
                    )) ss::
                       ss,                                SEVENTH JUDICIAL
                                                          SEVENTH   JUDICIAL DISTRICT
                                                                             DISTRICT
 COUNTY OF
 COUNTY  ©FNATRONA
            NATRONA ))


 LARRY
 LARRY RIDGE WAY,
       RIDGEWAY,                                                CASENO.:a
                                                                CASE NO, ._ ._ . '
                                                          a
                                                          [
                             Plaintiff,
                             Plaintiff,

                     Vr

 GENERAL MOTORS, LLC,
 GENERAL~~VIOTORS, LLC,                                                 ,     tlC; i 21 2024
                                                                                          DiMilet Court
                                                                         Vol.11,06111i _ .......~
                                                                    Anne Vo1`~i;Gl;~rk:a.fl3istrict
                                                                    Anne                            Court
             ~               Defendant.
                             Defendant.                   i
                                                                                                    •_
                                                                                 ~NNf~Roiti~
                                                                              ..._.'CONNIERat*     _.•••
                                                                    •_12SL:

                          COMPLAINT AND
                          COMPLAINT AND DEMAND
                                        DEMAND FOR
                                               FOR JURY TRIAL
                                                   JURY TRIAL


                                          PARTIES
                                          PARTIES
1. Plaintiff
1. Plaintiff Larry
             Larry Ridgeway ("Ridgeway") is
                   Ridgeway ("Ridgeway") is at
                                            at all
                                               all material times herein
                                                   material times herein aa resident of
                                                                            resident of

   Evansvillq.',
   Evansville, Natrona   County, Wyoming.
                 Natrona County, Wyoming.

2. Defendant,
2. Defendant General
              General Motors
                      Motors ("GM")
                             ("GM") is,
                                    is, upon
                                        upon information and belief,
                                             information and belief, aa Michigan
                                                                        Michigan

   corporate entity
   corporate entity with its principal
                    with its principal place of business
                                       place of business in
                                                         in Detroit,
                                                            Detroit, Michigan.
                                                                     Michigan.

3. Venue
3. Venue is
         is Proper in the
            proper in the district
                          district court
                                   court of
                                         of Natrona
                                            Natrona County,
                                                    County, Wyoming.
                                                            Wyoming.

4. This
4. This is
        is aa matter seeking damages
              matter seeking damages in
                                     in an
                                        an amount
                                           amount exceeding
                                                  exceeding $50,000.
                                                            $50,000. Accordingly,
                                                                     Accordingly, this
                                                                                  this

   Court has
   Court has jurisdiction.
             jurisdiction.

              ~                     FACTUAL BACKGROUND
                                    FACTUAL BACKGROUND

5. On
5. On October
      October 1,2020,
           . 1,       Ridgeway was
                2020, Ridgeway was the
                                   the seat-belted
                                       seat-belted driver       2005 Pontiac
                                                          of aa 2005
                                                   driver of         Pontiac Montana
                                                                             Montana

   Minivan ("Minivan").
   Minivan              Ridgewaywas
           ("Minivan"). Ridgeway was driving
                                     driving the
                                              the Minivan
                                                  Minivan on
                                                          on I-25
                                                             1-25 near
                                                                  near Wheatland,
                                                                       Wheatland,

   Wyoming.
   Wyoming. `

6. Ridgeway
6. Ridgeway lost
            lost control
                 control of
                         of the
                            the Minivan for reasons
                                Minivan for reasons presently
                                                    presently unknown, and the
                                                              unknown, and the

   Minivan o~'ferturned.
   Minivan o.6.ertumed. During
                         During the
                                the crash
                                    crash sequence,
                                          sequence, the  roof of
                                                     the roof of the
                                                                 the Minivan intruded
                                                                     Minivan intruded
                 r
                 x


                                          Page 11 of
                                          Page    of 33
                 ~
     Case 0:20-cv-00210-SWS Document 1-1 Filed 11/13/20 Page 6 of 7




   into the
   into the passenger
            p~ssenger compartment of the
                      compartment of the vehicle,
                                         vehicle, causing
                                                  causing serious and severe
                                                          serious and severe injuries
                                                                             injuries to
                                                                                      to

   RidgewaY.
   Ridgewa~.

                             COUNT II —
                             COUNT      STRICT LIABILITY
                                      — STRICT LIABILITY

   7. Ridgeway
   7. Ridgeway incorporates
               incorporates all
                            all paragraphs
                                paragraphs above.
                                           above.

   8. GM
   8. GM designed, and/or manufactured,
         designed, and/or manufactured, and/or
                                        and/or sold
                                               sold the         Minivan and
                                                        subject Minivan
                                                    the subject         and placed
                                                                            placed it
                                                                                   it

       into the
       into the stream
                stream of
                       of commerce.
                          commerce.
              ~
   9. The
   9. The Minivan
          Minivan was
                  was sold
                      sold in
                           in aa defective
                                 defective condition
                                           condition which
                                                     which made it unreasonably
                                                           made it unreasonably
              ;

       dangerous to
       dangexous to persons such as
                    persons such as Ridgeway, who could
                                    Ridgeway, who could reasonably have been
                                                        reasonably have been

       expected to
       expected to be injured by
                   be injured by the
                                 the product.
                                     product.

   10. The
   10. The 1Vlinivan
           Minivan was
                     wasintended
                         intendedtotoand
                                      anddid
                                         didreach
                                             reachRidgeway without substantial
                                                  Ridgeway without             change
                                                                   substantial change

       in the
       in the bondition
              condition in
                        in which
                           which it was sold.
                                 it was sold.

   11. As
   11. As aa direct
             direct
              _     and proximate
                    and proximate result of the
                                  result of the defective
                                                defective and
                                                          and dangerous
                                                              dangerous condition of the
                                                                        condition of the

       Minivan, Ridgeway
       Minivan, Ridgeway suffered
                         suffered serious
                                  serious and
                                          and severe
                                              severe injuries.
                                                     injuries.
              ,
              -r
              ,~.




       WHEREFORE, Plaintiff
       WI-IEREFORE, Plaintiff prays
                              prays this
                                     this Court
                                          Court enter
                                                enterjudgment
                                                      judgment in
                                                               in his
                                                                  his favor and against
                                                                      favor and against .
                  i.
Defendant for
Defendant     damages in
          for~damages  in an
                          an amount           $50,000, with
                                    exceeding $50,000,
                             amount exceeding          with the amount of
                                                            the amount of damages
                                                                          damages to
                                                                                  to
                  ~
be proven
be proven at
          at trial, and for
             trial, and for costs
                            costs of
                                  of this
                                     this action.
                                          action.
                  ;
                  f
                  ;

                  ~                    JURYDEMAND
                                       NRY DEMAND

       Plaintiff demands
       Plaintiff demands aa trial
                            trial by
                                  by aa jury
                                        jury of
                                             of 66 persons,
                                                   persons, on
                                                            on all
                                                               all of
                                                                   of the issues in
                                                                      the issues in the above-
                                                                                    the above-
                   ;
captioned action,
captioned         and respectfully
          action, and respectfully requests
                                   requests that
                                            that this
                                                 this case
                                                      case be
                                                           be placed upon aa jury
                                                              placed upon         docket at
                                                                             jury docket at
                       ~.

the appropriate
the appropriate time. Therequired
                time. The required jury
                                   jury fee
                                         fee is
                                              is submitted
                                                  submitted herewith.
                                                            herewith.

                       ~
                       ~

                       i
                        i
                   .~~                    Page 22 of
                                          Page    of 33
    Case 0:20-cv-00210-SWS Document 1-1 Filed 11/13/20 Page 7 of 7




DATI~D thi§/   ,y of
                  of October,
                     October, 2020.
                              2020.




                                      RAGAIN &
                                      RAOAIN   CLAM, PC
                                             & CLARK,PC
                                                   •

                                                       xt-
                              By:
                              By:
                                      David M.
                                      David       Clark, 6:4133
                                               M. Clark, 6-4133
                                      RAGA1N      &  CLARK,
                                      RAGAIN & CLARK, P.C.     P.C,
                                      P.O. Box
                                      P.O.        667
                                             Box 667
                                      Worland, WY
                                      Worland,     VvY 82401
                                                       82401
                                      P: 307-388-6400
                                      P: 307-388-6400
                                         307-333-0325
                                      F: 307-333-0325
                                      F:
                                         dOe@hit*li.*:coln,
                                      E: dii-v
                                      E:
                                      Attorney  forPlaintiff
                                      Attorneyfor    Plaintiff




           z




                                    Page 3
                                    Page 3 of
                                           of 33
